PER CURIAM.
Both appellant and the state agree that the circuit court committed fundamental error when, after a non-jury trial, it entered judgments of conviction for both organized fraud and grand theft. We reverse and remand to the circuit court to vacate the conviction for grand theft and resentence appellant for organized fraud. See Pizzo v. State, 945 So.2d 1203 (Fla.2006); Newton v. State, 31 So.3d 892 (Fla. 4th DCA 2010); Pineda v. State, 3 So.3d 1289 (Fla. 4th DCA 2009).
GROSS, C.J., MAY and GERBER, JJ., concur.